GARDEN, JUDGE:
In 1977, claimant licensed his 1977 GMC Truck with respondent. Respondent erroneously titled the vehicle as a station wagon. Claimant annually paid a license fee which was $6.00 higher than it would have been had the truck been titled correctly. The error persisted for three years, and claimant spent $2.00 to have the vehicle properly titled. He sues respondent for $20.00.
The Court finds that respondent was negligent in erroneously titling claimant’s vehicle. However, the statute of limitations has run on the first year of Mr. Wiley’s claim. W.Va. Code §14-2-21 provides that “the court shall not take jurisdiction of any claim . . . unless notice of such claim be filed with the clerk within such period of limitation as would be applicable under the pertinent provisions of the Code of W.Va. . . . and such period of limitation may not be waived or extended.” The Court makes an award in the amount of $14.00.
Award of $14.00.